DETAILED ACTION
The action is responsive to the communications filed on 02/22/2022. Claims 1-11 are pending in the case. Claims 1, 6 and 11 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Thrasher (Reg. No. 43192) on 06/01/2022.

The application has been amended as follows: 

1. (Currently Amended) A method of presenting a first user additional digital content associated with an administratively recorded digital content for a real estate property, the method comprising: 
defining a first user type as a user of a real estate software application not having administrative access to the real estate software application; 
defining a second user type as a user of a real estate software application having administrative access to the real estate software application; 
defining an admin digital content type as a digital content created by a user belonging to the second user type, the admin digital content type comprising only admin digital content; 
defining a multimodal digital content type as a digital content associated with an admin digital content; the multimodal digital content type comprising only multimodal digital content; 
receiving, via the real estate software application, a first admin digital content, the first admin digital content associated with a first real estate property; 
receiving, via the real estate software application, a first multimodal digital content, the first multimodal digital content being associated with the first admin digital content;
displaying, by an electronic device executing the software application, first admin digital content to a first user; 
displaying in conjunction with the first admin content, a first graphical user interface element associated with the first multimodal digital content;
the first multimodal digital content comprising audio; 
receiving, by the electronic device, an input associated with the graphical user interface element that is displayed along with the admin content, wherein the input corresponds to a request by the user to play the first multimodal;
triggering, by the electronic device, a presentation of the first multimodal digital content in response to the user input[[.]];
recording a second multimodal digital content, and associate the second multimodal digital content with the first user of the software application's demographic information, psychographic information, or a first user preference;
associating the first multimodal digital content with a first psychographic information type;
associating the second multimodal digital content with a second psychographic information type;
associating the first user of the software application with a user psychographic information type; and 
determining which of the first or second multimodal digital content to provide to the first user based on the user psychographic information type.

3. (Currently Amended) The method of Claim 1 wherein the second multimodal digital content comprises a user opinion about the first admin digital content.

6. (Currently Amended) An electronic device that provides digital multimodal content to a first user, the electronic device comprising: 
a hardware processor; and 
a memory communicatively coupled to the hardware processor, wherein the memory stores processor instructions as software, which, on execution, causes the hardware processor to: 
define a first user type as a user of a real estate software application not having administrative access to the real estate software application;
define a second user type as a user of a real estate software application having administrative access to the real estate software application; 
define an admin digital content type as a digital content created by a user belonging to the second user type, the admin digital content type comprising only admin digital content; 
define a multimodal digital content type as a digital content associated with an admin digital content; the multimodal digital content type comprising only multimodal digital content; 
receive, via the real estate software application, a first admin digital content, the first admin digital content associated with a first real estate property; 
receive, via the real estate software application, a first multimodal digital content, the first multimodal digital content being associated with the first admin digital content; 
display, by the electronic device executing the software application, first admin digital content to a first user; 
display in conjunction with the first admin content, a first graphical user interface element associated with the first multimodal digital content; 
the first multimodal digital content comprising audio; 
receive, by the electronic device, an input associated with the graphical user interface element that is displayed along with the admin content, wherein the input corresponds to a request by the user to play the first multimodal content;
trigger, by the electronic device, a presentation of the first multimodal digital content in response to the user input[[.]];
record a second multimodal digital content, and associate the second multimodal digital content with the first user of the software application's demographic information, psychographic information, or a first user preference;
associate the first multimodal digital content with a first psychographic information type;
associate the second multimodal digital content with a second psychographic information type;
associate the first user of the software application with a user psychographic information type; and 
determine which of the first or second multimodal digital content to provide to the first user based on the user psychographic information type.

7. (Cancelled) 

8. (Cancelled)

11. (Currently Amended) A non-transitory computer readable medium including instruction stored thereon that when processed by at least one hardware processor cause an electronic device to perform an operation comprising: 
defining a first user type as a user of a real estate software application not having administrative access to the real estate software application; 
defining a second user type as a user of a real estate software application having administrative access to the real estate software application; 
defining an admin digital content type as a digital content created by a user belonging to the second user type, the admin digital content type comprising only admin digital content;
defining a multimodal digital content type as a digital content associated with an admin digital content; the multimodal digital content type comprising only multimodal digital content; 
receiving, via the real estate software application, a first admin digital content, the first admin digital content associated with a first real estate property; 
receiving, via the real estate software application, a first multimodal digital content, the first multimodal digital content being associated with the first admin digital content; 
displaying, by the electronic device executing the software application, first admin digital content to a first user; 
displaying in conjunction with the first admin content, a first graphical user interface element associated with the first multimodal digital content; 
the first multimodal digital content comprising audio; 
receiving, by the electronic device, an input associated with the graphical user interface element that is displayed along with the admin content, wherein the input corresponds to a request by the user to play the first multimodal content, and 
triggering, by the electronic device, a presentation of the first multimodal digital content in response to the user input[[.]];
recording a second multimodal digital content, and associate the second multimodal digital content with the first user of the software application's demographic information, psychographic information, or a first user preference;
associating the first multimodal digital content with a first psychographic information type;
associating the second multimodal digital content with a second psychographic information type;
associating the first user of the software application with a user psychographic information type; and 
determining which of the first or second multimodal digital content to provide to the first user based on the user psychographic information type.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Visioli et al. (US Patent Pub. No. 20120089597 A1) discloses receiving admin digital content and multimodal audio digital content associated with a real estate property, displaying admin digital content to a first user and displaying a GUI element for playing back the multimodal audio digital content.
Bennett (US Patent Pub. No. 20180033101 A1) discloses a real estate application with a administrative user type and a non-administrative user type where content can be created on the application by the administrative user type.
McCloskey et al. (US Patent Pub. No. 20140297479 A1) discloses an electronic system where images and videos related to a property are recommended to a user based on user preferences; 
Rawat et al. (US Patent No. 10430902 B1) discloses a real estate platform where user real estate preferences are used to identify images relating to real estate properties;
Wang et al. (US Patent Pub. No. 20180253780 A1) discloses smart matching for real estate transactions where additional content is recommended to users based on user real estate preferences;
Gibbon et al. (US Patent Pub. No. 20200257746 A1) discloses selectively displaying content relating to real estate based on real estate preferences; and 
Szybalski (US Patent No.  8175794 B1) discloses switching between the best views of a place where a real estate listing will selectively display certain images or videos of the real estate listing depending on user preferences.
However the features of recording a second multimodal digital content, and associate the second multimodal digital content with the first user of the software application's demographic information, psychographic information, or a first user preference, associating the first multimodal digital content with a first psychographic information type, associating the second multimodal digital content with a second psychographic information type, associating the first user of the software application with a user psychographic information type; and determining which of the first or second multimodal digital content to provide to the first user based on the user psychographic information type. when taken in the context of the claims as a whole, were not found in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/             Primary Examiner, Art Unit 2171